       Case 4:21-cv-00046-DC-DF Document 1-2 Filed 06/30/21 Page 1 of 22




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    PECOS DIVISION

 BLANCA PENA LOZANO                            §
     Plaintiff,                                §
                                               §
 v.                                            §      CIVIL ACTION NO. 4:21-cv-46
                                               §
 JEAN CLAUDE BRIZARD AND P.N.L.                §
 TRANSPORT, LLC                                §
      Defendants.                              §


                              INDEX OF STATE COURT FILE

       The following is an index identifying each state court document and the date in which each

document was filed in the 83rd Judicial District Court of Pecos County, Texas.


       EXHIBIT           DATE          DOCUMENT

            2                          State Court File

           2a         06/29/2021       Docket Sheet

           2b         04/28/2021       Plaintiff’s Original Petition

           2c         06/04/2021       Return of Service – Jean Claude Brizard via Texas
                                       Department of Transportation

           2d         06/04/2021       Return of Service – P.N.L. Transport, LLC via Texas
                                       Department of Transportation

           2e         06/23/2021       Affidavit of Service to Jean Claude Brizard by serving
                                       Texas Department of Transportation

           2f         06/23/2021       Affidavit of Service to P.N.L. Transport, LLC by serving
                                       Texas Department of Transportation




INDEX OF STATE COURT FILE                                                                  Page 1
2112487 / 1921.9
Case 4:21-cv-00046-DC-DF Document 1-2 Filed 06/30/21 Page 2 of 22




EXHIBIT 2
Case 4:21-cv-00046-DC-DF Document 1-2 Filed 06/30/21 Page 3 of 22




EXHIBIT 2a
                                              Case 4:21-cv-00046-DC-DF Document 1-2 Filed 06/30/21 Page 4 of 22

https://research.txcourts.gov/CourtRecordsSearch/ViewCasePrint/221aa8b2b7e35110b8ecf521e5c8c185

Case Information
BLANCA PENA LOZANO vs. JEAN CLAUDE BRIZARD,P.N.L. TRANSPORT, LLC
P-8359-83-CV
Location                                          Case Category                                  Case Type                                  Case Filed Date
Pecos County - 83rd District Court                Civil - Injury or Damage                       Motor Vehicle Accident                     4/28/2021
Judge
Cadena, Robert E.



Parties         3


Type                                   Name                                                    Attorneys

Plaintiff                              BLANCA PENA LOZANO                                      CIRO J SAMPERI

Defendant                              P.N.L. TRANSPORT, LLC

Defendant                              JEAN CLAUDE BRIZARD


Events         5


Date                Event              Type                                  Comments                          Documents

4/28/2021           Filing             Petition                              Plaintiff's Original Petition     Plaintiffs Original Petition - Lozano.pdf

6/4/2021            Filing             No Fee Documents                      Return of Service - Jean          Return of Service - Brizard.pdf
                                                                             Claude Brizard

6/4/2021            Filing             No Fee Documents                      Return of Service - P.N.L.        Return of Service - P.N.L..pdf
                                                                             Transport, LLC

6/23/2021           Filing             No Fee Documents                      Return of Citation Service:       Brizard ROS.pdf
                                                                             Jean Claude Brizard

6/23/2021           Filing             No Fee Documents                      Return of Citation Service: PNL PNL Transport ROS.pdf
                                                                             Transport


© 2021 Tyler Technologies, Inc. | All Rights Reserved
Version: 2021.5.0.29
Case 4:21-cv-00046-DC-DF Document 1-2 Filed 06/30/21 Page 5 of 22




EXHIBIT 2b
       Case 4:21-cv-00046-DC-DF Document 1-2 Filed 06/30/21 Page 6 of 22                    Filed: 4/28/2021 9:35 AM
                                                                                                    Gayle Henderson,
                                                                                                         District Clerk
                                                                                                Pecos County, Texas

                                                                                                 Sylvia Guerra
                                           P-8359-83-CV
                                 CAUSE NO. ______________                                   4/29/2021
 BLANCA PENA LOZANO                               §            IN THE DISTRICT COURT OF
                                                  §
                                                  §
 VS.                                              §                  PECOS COUNTY, TEXAS
                                                  §
 JEAN CLAUDE BRIZARD AND                          §
 P.N.L TRANSPORT, LLC                             §                 ____ JUDICIAL DISTRICT
                                                                   83rd


                            PLAINTIFF’S ORIGINAL PETITION

       COMES NOW, BLANCA PENA LOZANO and files this Original Petition complaining

of JEAN CLAUDE BRIZARD and P.N.L TRANSPORT, LLC (collectively “Defendants”) and

would respectfully show as follows:

                               DISCOVERY CONTROL PLAN

       1.      Pursuant to Rules 190.1 and 190.4 of the Texas Rules of Civil Procedure, discovery

is intended in this lawsuit to be conducted under Level 3.

                                           PARTIES

       2.      Plaintiff, BLANCA PENA LOZANO, is a resident of Pecos County, Texas.

       3.      Defendant, P.N.L TRANSPORT, LLC, is a foreign corporation organized and

existing under the laws of Florida, whose principle office is located at 4271 NW 191 Street Miami

Gardens, Florida 33055. Defendant P.N.L TRANSPORT, LLC, may be served by serving their

registered agent for service, Joan A. Paez, in Miami-Dad County at address 4271 NW 191 Street

Miami Gardens, Florida 33055. Service of said Defendant/Registered agent may be effected by

serving the Chairman of the Texas Transportation Commission at 125 E. 11th Street, Austin, Texas

78701, as Defendant’s agent for service in Texas under Section 17.062(a) and 17.063 of the Texas

Civil Practice and Remedies Code because Defendant engages in business in Texas but has not

designated or maintained a resident agent for service of process in Texas.


                                                      1
       Case 4:21-cv-00046-DC-DF Document 1-2 Filed 06/30/21 Page 7 of 22




       4.      Defendant JEAN CLAUDE BRIZARD is resident of Palm Beach County, Florida.

He may be served with process at his home at the following address: 6031 N 10th Avenue Unit

#118 Greenacres, Florida 33463. Service of said Defendant may be effected by serving the

Chairman of the Texas Transportation Commission at 125 E. 11th Street, Austin, Texas 78701, as

Defendant’s agent for service in Texas under Section 17.062 and 17.063 of the Texas Civil Practice

and Remedies Code because Defendant is a nonresident of Texas in a suit that grows out of a

collision or accident in which the person is involved while operating a motor vehicle in the state.

                                 JURISDICTION AND VENUE

       5.      The court has jurisdiction of the subject matter of this lawsuit and the amount in

controversy is above the minimum jurisdictional limits of this Honorable Court. Plaintiff is seeking

monetary more than $200,000.00.

       6.      This court has jurisdiction over the parties because Defendants purposefully availed

itself of the privilege of conducting activities in the state of Texas and established minimum

contacts sufficient to confer jurisdiction over said Defendant, and the assumption of jurisdiction

over Defendant will not offend traditional notions of fair play and substantial justice and is

consistent with the constitutional requirements of due process.

       7.      Plaintiff would show that Defendants had continuous and systematic contacts with

the state of Texas sufficient to establish general jurisdiction over said Defendants.

       8.      Plaintiff would also show that the cause of action arose from or relates to the

contacts of Defendants to the state of Texas, thereby conferring specific jurisdiction with respect

to said Defendants.




                                                     2
       Case 4:21-cv-00046-DC-DF Document 1-2 Filed 06/30/21 Page 8 of 22




        9.       Venue is proper in Pecos County, Texas pursuant to TEX. CIV. PRAC. & REM.

CODE § 15.002(a)(1) because it is the county in which all or a substantial amount of the events or

omissions giving rise to the claim made the basis of this lawsuit occurred.

                                               FACTS

        10.      On or about November 24, 2019, Plaintiff was traveling in Pecos County, Texas

when Defendant JEAN CLAUDE BRIZARD caused a collision with Plaintiff. As a result of the

collision, Plaintiff suffered serious bodily injuries.

                 CAUSES OF ACTION AGAINST JEAN CLAUDE BRIZARD

 A. NEGLIGENCE

        11.      At the time and on the occasion in question, Defendant Brizard committed acts of

omission and commission, which collectively and separately constituted negligence. Defendant

Brizard had a duty to exercise ordinary care, meaning that degree of care that would be used by

any individual of ordinary prudence under the same or similar circumstances. Defendant Brizard

breached that duty, including but not limited to, one or more of the following ways:

              a. Failing to maintain a proper lookout;

              b. Failing to control speed;

              c. Failing to apply the brakes to the vehicle in a timely manner to avoid the collision

                 in question; and

              d. Failing to operate the vehicle in a non-negligent manner;

        12.      Such negligence, either singularly or in combination, proximately caused the

injuries and damages sustained by the Plaintiff.




                                                         3
       Case 4:21-cv-00046-DC-DF Document 1-2 Filed 06/30/21 Page 9 of 22




 B. GROSS NEGLIGENCE

       13.     Defendant Brizard’s acts and omissions, as previously described, were committed

with complete and reckless disregard for, and with willful, wanton, and actual conscious

indifference to, the rights, safety, and welfare of the Plaintiff and the general public. The nature of

Defendant Brizard’s acts and omissions were of such a nature as to constitute gross negligence and

malice. Specifically, Defendant Brizard undertook a continuous course of action in the form of

conscious decisions, with subjective knowledge and awareness of the risks and hazards presented

by each decision as discussed above and incorporated herein, to expose Plaintiff and others on the

roadway to life threatening hazards. When viewed objectively from the standpoint of Defendant

Brizard at the time of their occurrence, said acts and omissions involved an extreme degree of

physical risk and danger, considering the probability and the magnitude of the potential harm to

others. Defendant Brizard committed various acts and omissions constituting gross negligence, as

outlined above. Such gross negligence was a proximate cause of the occurrence and Plaintiff’s

injuries and damages.

                CAUSES OF ACTION AGAINST P.N.L TRANSPORT, LLC

 A. NEGLIGENT HIRING

       14.     Plaintiff pleads that Defendant PNL Transport owed a legal duty to protect him

from the negligence of Defendant Brizard while he was acting in the course and scope of his

employment with, or alternatively, while he was on a mission on behalf of Defendant PNL

Transport. Plaintiff sustained damages proximately caused by Defendant PNL Transport’s breach

of said duty. In particular, Defendant PNL Transport was negligent in hiring Defendant Brizard,

an incompetent, unfit, or reckless employee-driver whom Defendant PNL Transport knew, or by




                                                      4
       Case 4:21-cv-00046-DC-DF Document 1-2 Filed 06/30/21 Page 10 of 22




the exercise of reasonable care should have known, to be incompetent, unfit, or reckless, thereby

creating an unreasonable risk of harm to others.

 B. NEGLIGENT RETENTION

        15.     Plaintiff further pleads that Defendant PNL Transport negligently retained

Defendant Brizard as an employee-driver. Defendant PNL Transport owed Plaintiff a legal duty

to protect him from the negligence of Defendant Brizard while he was acting in the course and

scope of his employment with, or alternatively, while he was on a mission on behalf of PNL

Transport. Plaintiff sustained damages proximately caused by PNL Transport’s breach of said

duty. In particular, PNL Transport was negligent in retaining Defendant Brizard, an incompetent,

unfit, or reckless employee-driver whom PNL Transport knew, or by the exercise of reasonable

care should have known, to be incompetent, unfit, or reckless, thereby creating an unreasonable

risk of harm to others.

 C. NEGLIGENT ENTRUSTMENT

        16.     Plaintiff further pleads Defendant PNL Transport negligently entrusted their motor

vehicle to their employee, Defendant Brizard. PNL Transport was the owner of the motor vehicle

involved in the incident and consented to and permitted their employee, Defendant Brizard, to

operate the motor vehicle at the time of the incident. Defendant Brizard was an incompetent or

reckless driver and PNL Transport knew or should have known Defendant Brizard was an

incompetent or reckless driver. Defendant Brizard was negligent on the occasion in question in a

manner that was reasonably foreseeable by PNL Transport, and the negligence proximately caused

Plaintiff’s injuries.

 D. RESPONDEAT SUPERIOR – DEFENDANT PNL TRANSPORT




                                                    5
      Case 4:21-cv-00046-DC-DF Document 1-2 Filed 06/30/21 Page 11 of 22




       17.      Plaintiff affirmatively pleads that any alleged acts or negligence of Defendant

Brizard were committed while he was acting in the course and scope of his employment with, or

alternatively, while he was on a mission on behalf of Defendant PNL Transport and are thus

imputed on to PNL Transport under the legal theory of respondeat superior.

                                                 DAMAGES

       18.      As a result of Defendants’ negligence, Plaintiff suffered injuries. Plaintiff brings

this action for the following damages:

             a. Past physical pain and suffering of Plaintiff, and that which he will in all probability

                suffer in the future;

             b. Past physical impairment of Plaintiff, and that which he will in all probability suffer

                in the future;

             c. Past mental anguish of Plaintiff, and that which he will in all probability suffer in

                the future;

             d. The medical expenses that Plaintiff has incurred in the past and will in all

                reasonable probability continue to incur in the future;

             e. Past and future lost earnings or loss of wage-earning capacity; and

             f. Any and all other damages to which Plaintiff may be justly entitled.

       19.      Plaintiff seeks both prejudgment and post-judgment interest as allowed by law, for

all costs of court, actual damages, compensatory damages, and all other relief, both in law and in

equity, to which Plaintiff may be entitled.

                                                  PRAYER

       20.      Plaintiff prays that Defendants be cited in terms of law to appear and answer herein,

that upon final trial and hearing hereof, Plaintiff recovers damages from Defendants in accordance



                                                       6
      Case 4:21-cv-00046-DC-DF Document 1-2 Filed 06/30/21 Page 12 of 22




with the evidence; that Plaintiff recovers costs of court herein expended; that Plaintiff recovers

interest to which Plaintiff is justly entitled under the law, both prejudgment and post-judgment;

that Plaintiff recovers actual damages; that Plaintiff is entitled to recover compensatory damages;

and for such other further relief, both general and special, both in law and in equity, to which

Plaintiff may be justly entitled.



                                             Respectfully submitted,

                                             ABRAHAM, WATKINS, NICHOLS,
                                             AGOSTO, AZIZ & STOGNER

                                             By:      /s/ Ciro J. Samperi
                                                     CIRO J. SAMPERI
                                                     Texas Bar No.: 24075006
                                                     800 Commerce Street
                                                     Houston, Texas 77002
                                                     Telephone: (713) 222-7211
                                                     Facsimile: (713) 225-0827
                                                     csamperi@awtxlaw.com

                                                     ATTORNEY FOR PLAINTIFF




                                                    7
Case 4:21-cv-00046-DC-DF Document 1-2 Filed 06/30/21 Page 13 of 22




EXHIBIT 2c
Case 4:21-cv-00046-DC-DF Document 1-2 Filed 06/30/21 Page 14 of 22   Filed: 6/4/2021 10:02 AM
                                                                             Gayle Henderson,
                                                                                  District Clerk
                                                                         Pecos County, Texas

                                                                          Arelee Flores

                                                                      6/9/2021
Case 4:21-cv-00046-DC-DF Document 1-2 Filed 06/30/21 Page 15 of 22
Case 4:21-cv-00046-DC-DF Document 1-2 Filed 06/30/21 Page 16 of 22




EXHIBIT 2d
Case 4:21-cv-00046-DC-DF Document 1-2 Filed 06/30/21 Page 17 of 22   Filed: 6/4/2021 10:04 AM
                                                                             Gayle Henderson,
                                                                                  District Clerk
                                                                         Pecos County, Texas

                                                                          Arelee Flores


                                                                     6/9/2021
Case 4:21-cv-00046-DC-DF Document 1-2 Filed 06/30/21 Page 18 of 22
Case 4:21-cv-00046-DC-DF Document 1-2 Filed 06/30/21 Page 19 of 22




EXHIBIT 2e
                     Case 4:21-cv-00046-DC-DF Document 1-2 Filed 06/30/21 Page 20 of 22                                                       Filed: 6/23/2021 3:31 PM
                                                                                                                                                      Gayle Henderson,
                                                                                                                                                           District Clerk
                                                        AFFIDAVIT OF SERVICE                                                                      Pecos County, Texas

                                                                                                                                                   Sylvia Guerra

    State of Texas                                                 County of Pecos                                              83rd Judicial District Court
    Case Number: P-8359-83-CV
                                                                                                                                            6/23/2021
    Plaintiff:
    Blanca Pena Lozano

    vs.

    Defendant:
    Jean Claude Brizard and P.N.L. Transport LLC

    For:
    Abraham, Watkins, Nichols, Sorrels, Agosto, Aziz & Stogner
    800 Commerce Street
    Houston, TX 77002

    Received by Mike Techow on the 27th day of May, 2021 at 3:39 pm to be served on Jean Claude Brizard by serving the Texas
    Transportation Commission, 125 E. 11th Street, Austin, Travis County, TX 78701.
    I, Mike Techow, being duly sworn, depose and say that on the 28th day of May, 2021 at 3:15 pm,i:
    delivered to REGISTERED AGENT by delivering a true copy of the 2 copies - Citation and Piaintiffs Original Petition with a
    $25.00 Texas Transportation Fee with the date of service endorsed thereon by me, to: Stacie Deal, Texas Transportation
    Commission as Authorized Agent at the address of: 125 E. 11th Street, Austin, Travis County, TX 78701 on behalf of Jean
    Claude Brizard, and informed said person of the contents therein, in compliance with state statutes.

    My name is Mike Techow. My date of birth is 6/26/1972. My work address is 809 Nueces, Austin, TX 78701. 1 declare under
    penalty of perjury that the foregoing is true and correct. Executed in Travis County on May 28, 2021 by Mike Techow, declarant.



                                                                                                           Mike Techow
                                                                                                           PSC-1215, Exp. 7/31/2022

                                                                                                           Southwest Litigation Service
                                                                                                           826 Heights Blvd.
                                                                                                            Houston, TX 77007
                                                                                                           (713)650-1800

                                                                                                            Our Job Serial Number: MST-2021003687
                                                                                                            Ref: Lozano vs. Brizard




                                            Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8.2b



Copy from re:SearchTX
Case 4:21-cv-00046-DC-DF Document 1-2 Filed 06/30/21 Page 21 of 22




EXHIBIT 2f
                 Case 4:21-cv-00046-DC-DF Document 1-2 Filed 06/30/21 Page 22 of 22                                                       Filed: 6/23/2021 3:31 PM
                                                                                                                                                  Gayle Henderson,
                                                                                                                                                       District Clerk
                                                                                                                                              Pecos County, Texas
                                                     AFFIDAVIT OF SERVICE
                                                                                                                                               Sylvia Guerra

State of Texas                                                  County of Pecos                                             83rd Judicial District Court

Case Number: P-8359-83-CV
                                                                                                                                             6/23/2021

Plaintiff:
Blanca Pena Lozano

vs.

Defendant:
Jean Claude Brizard and P.N.L. Transport LLC

For:
Abrafiam, Watkins, Nichols, Sorrels, Agosto, Aziz & Stogner
800 Commerce Street
Houston, TX 77002

Received by Mike Techow on the 27th day of May, 2021 at 3:39 pm to be served on P.N.L. Transport, LLC by serving the Texas
Transportation Commission, 125 E. 11th Street, Austin, Travis County, TX 78701.
I, Mike Techow, being duly sworn, depose and say that on the 28th day of May, 2021 at 3:15 pm, I:
delivered to REGISTERED AGENT by delivering a true copy of the 2 copies - Citation and Plaintiffs Original Petition with a
$25.00 Texas Transportation Fee with the date of service endorsed thereon by me, to: Stacle Deal, Texas Transportation
Commission as Authorized Agent at the address of: 125 E. 11th Street, Austin, Travis County, TX 78701 on behalf of P.N.L.
Transport, LLC, and informed said person of the contents therein, in compliance with state statutes.

My name is Mike Techow. My date of birth is 6/26/1972. My work address is 809 Nueces, Austin, TX 78701. I declare under
penalty of perjury that the foregoing is true and correct. Executed in Travis County on May 28, 2021 by Mike Techow, declarant.



                                                                                                        Mike Techow
                                                                                                        PSC-1215, Exp. 7/31/2022

                                                                                                        Southwest Litigation Service
                                                                                                        826 Heights Blvd.
                                                                                                        Houston, TX 77007
                                                                                                        (713) 650-1800

                                                                                                        Our Job Serial Number: MST-2021003688
                                                                                                         Ref: Lozano vs. Brizard




                                         Copyright © 1992-2021 Database Services. Inc. - Process Server's Toolbox V8.2b
